Citation Nr: 1619372	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  06-29 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for pulmonary disability, to include lung cancer, claimed to be the result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1952 to July 1955.  The Veteran died in March 2010 from lung cancer, and his widow has been substituted as the claimant in this matter to complete the processing of his claim.  See 38 U.S.C.A. § 5121A (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that in April 2010, the appellant also filed a claim of entitlement to Dependency and Indemnity Compensation (DIC) benefits.  The DIC claim, which is separate from the service connection claim addressed herein, has not yet been addressed by the RO, and is therefore not before the Board.

When this case was before the Board in July 2009 and December 2009, it was remanded for additional development.  The case is now again before the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

In a March 2010 letter, the Veteran's daughter stated that she was a registered nurse, and was burdened by the results of a December 1998 X-ray undergone by the Veteran which stated "ABNORMAL, DOCTOR NEEDS NOTIFICATION," and which recommended a follow-up for further evaluation in 4 months.  The Veteran's daughter stated that the Veteran was never made aware of these findings, nor was any follow-up done.  She stated her opinion that this lack of action could have made a difference in the Veteran's diagnosis and prognosis, and that VA failed to act upon the prudent medical advisement contained in the X-ray report.  The Board finds that these statements raise the issue of entitlement to compensation for lung cancer based on a failure to diagnose or properly treat the Veteran, pursuant to 38 U.S.C.A. § 1151 (West 2014).  The record does not show that this issue has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

The claim before the Board is for entitlement to service connection for lung cancer.  The Veteran maintained that his lung cancer was caused by exposure to asbestos during service.  Specifically, the Veteran asserted that he was exposed to asbestos in his sleeping quarters aboard the U.S.S. Helena and during work assignments involving the cutting up and removal of old boilers.  In a February 2006 rating decision, the RO conceded in-service asbestos exposure.

The Veteran was afforded a VA examination in July 2007.  The examiner noted the Veteran's report of having undergone a procedure in 1980 to remove a foreign body from his left lung, which was not cancer.  The examiner also noted a 40-year history of smoking cigarettes which the Veteran had discontinued four years prior to the examination.  The examiner referenced an August 9, 2002, treatment note which listed a history of silicosis of the lung, but the examiner noted that he had no documentation confirming that diagnosis.  The examiner diagnosed the Veteran with chronic obstructive pulmonary disease (COPD), and noted a prior history of the disease.  He stated that a 2002 chest X-ray study showed no obvious signs of asbestosis, but that the Veteran did undergo a segmentectomy for questionable pneumoconiosis.  The examiner stated that with regard to confirming any lung damage from asbestos exposure, the Veteran should undergo an additional chest X-ray study.  The examiner also stated that a CAT scan or high-resolution CT could do better in confirming a pulmonary fibrosis or something along those lines which could be tied to asbestos exposure.

In its July 2009 remand, the Board instructed the originating agency to provide the Veteran an additional VA examination, which was to include X-ray study and a CAT scan or high-resolution CT.  The Veteran was afforded an additional VA examination in September 2009.  The examiner noted that the Veteran gave her a copy of a December 1998 -ray report which showed interstitial infiltrates.  At the examination, the Veteran reported he had been diagnosed with lung cancer in February 2009, which had metastasized to his bone, and which was being treated with chemotherapy.  However, the Veteran was not able to tell the examiner what type of lung cancer he had.  The examiner noted the Veteran's report of in-service asbestos exposure while working around boilers and his 40-year smoking history.  The examiner also noted that a high-resolution CT scan had been performed in September 2009, and that the results showed postoperative changes consistent with a partial pneumonectomy of the left lung.  The examiner also noted multiple bullae and what appeared to be areas of fibrosis present throughout both lungs, with small areas of pleural thickening at each hemithorax, but no radiographic evidence of calcific pleural plaques.  The examiner stated that there was no evidence of asbestosis or asbestos-related disease.  However, the examiner concluded that without resorting to mere speculation, she could not state whether the Veteran's lung condition was at least as likely as not related to asbestos exposure.

Noting that the September 2009 examiner had not been provided records relating to the Veteran's lung cancer diagnosis and treatment, but had merely relied on the Veteran's reports, the Board again remanded the case in December 2009.  The Board also noted that X-ray studies had not been performed in accordance with its July 2009 remand.  As such, the case was remanded for an additional VA opinion following a review of the Veteran's lung cancer treatment records.  The opinion author was also asked to comment on whether chest X-rays would be duplicative of the findings of the high-resolution CT scan performed in September 2009, or whether X-rays might generate different findings.

In an April 2010 VA opinion obtained pursuant to the Board's remand, the September 2009 examiner noted the Veteran had been diagnosed with metastatic adenocarcinoma of the right lung in 2009.  The examiner stated that her September 2009 diagnosis should be changed to large cell carcinoma of the lung with subsequent chemotherapy.  She also stated that chest X-rays would have been at least as likely as not duplicative of the September 2009 CT scan results, since a high-resolution CT is more sensitive than plain chest radiography.  The examiner did not provide any additional opinion regarding the etiology of the Veteran's lung cancer.

Following receipt of additional medical records, the originating agency obtained supplementary VA opinions from a different VA examiner in October 2011 and December 2011.  In his October 2011 opinion, the examiner agreed with the September 2009 examiner that the Veteran's diagnosis should be changed to large cell carcinoma and that a chest X-ray would be duplicative of the CT scan already performed.  In his December 2011 opinion, the examiner again stated that he agreed with the September 2009 examiner.  He noted that there appeared to be some confusion regarding a lesion in the left lung, but that the overwhelming evidence showed the only cancer developed by the Veteran was in his right lung.

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, a medical examiner is not free to simply ignore a Veteran's lay statements recounting symptoms or events.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Board first notes that in her interpretation of the Veteran's September 2009 CT scan results, the September 2009 VA examiner noted, "multiple bullae and what appeared to be areas of fibrosis present throughout both lungs, with small areas of pleural thickening at each hemithorax, but no radiographic evidence of calcific pleural plaques."  The examiner then stated that the record contained no evidence of asbestosis or asbestos-related disease, but concluded that without resorting to mere speculation, she could not state whether the Veteran's lung condition was at least as likely as not related to asbestos exposure.  The Board notes the inherent inconsistency in these statements.  In addition the Board notes that while the examiner stated that no asbestos-related disease was shown, she provided no medical explanation as to why each of the respiratory diagnoses she noted, or that are otherwise contained in the medical evidence of record - silicosis, multiple bullae, fibrosis, interstitial infiltrates, interstitial lung disease, pleural thickening, COPD, large cell carcinoma, and adenocarcinoma - were not asbestos-related diseases, or were not otherwise etiologically related to the Veteran's in-service asbestos exposure.  The April 2010, October 2011, and December 2011 addenda opinions likewise provide no medical explanation regarding any connection, or lack thereof, between the Veteran's various diagnoses and his asbestos exposure.
 
The Board notes that asbestos-induced interstitial lung disease is defined as a process whereby inhaled fibers lead to interstitial fibrosis and ultimately pulmonary scarring, which then results in pulmonary insufficiency.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 161-162, 536 (32d Ed. 2012).  Indeed, in her March 2010 letter, the Veteran's daughter stated that the Veteran had "pulmonary silicosis, fibrosis, and finally stage 4 adenocarcinoma of the lung."  Upon a review of the record, it appears the appellant's theory of the case is that the Veteran's silicosis and fibrosis were caused by his asbestos exposure, and that these conditions evolved into lung cancer.

As noted above, the VA medical opinions of record have not addressed this theory of the case, or otherwise provided sufficient medical rationales to support their conclusions.  As such, the Board finds that the VA opinions of record are inadequate for adjudication purposes, and that a remand is necessary in order to obtain an additional VA opinion.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should obtain an opinion from the November 2011 examiner, if available, or from another physician with sufficient expertise, to determine the nature and etiology of all pulmonary disorders present during the period of the Veteran's claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Following a review of the relevant records and lay statements, the examiner should confirm or rule out each diagnosis made during the pendency of the claim, to include silicosis, multiple bullae, fibrosis, COPD, pleural thickening, interstitial infiltrates, interstitial lung disease, large cell carcinoma, and adenocarcinoma.  

With regard to each pulmonary disorder present during the period of the claim, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the disorder is etiologically related to the Veteran's active service, to include his in-service asbestos exposure.

In providing his or her opinions, the examiner is advised that in-service asbestos exposure has been conceded.

The examiner must consider and discuss whether the Veteran's silicosis and fibrosis were due to asbestos exposure, and, if so, whether those conditions in turn caused his lung cancer.

The examiner must provide a rationale for each proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



